Citation Nr: 0928192	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-07 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right knee injury with chondromalacia.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured left ankle with arthritic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to 
October 1991.  He also had service in the National Guard.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from and RO rating decision in March 2005.

In April 2009, the Veteran had a hearing at the RO before the 
Veterans Law Judge whose signature appears at the end of this 
decision.


FINDINGS OF FACT

1.  A low back disability, diagnosed primarily as 
degenerative disc disease and arthritis, was first manifested 
several years after service and is unrelated to any incident 
in service.

2.  The Veteran's low back disability is not proximately due 
to or aggravated by a disability for which service connection 
has already been established.

3.  Residuals of a right knee injury with chondromalacia are 
manifested by extension to zero degrees, flexion to at least 
135 degrees, and no instability.

4.  Residuals of a fractured left ankle with arthritic 
changes are productive of no more than moderate impairment.


CONCLUSIONS OF LAW

1.  A low back disability is not the result of disease or 
injury incurred in or aggravated by service, it is not caused 
or aggravated by a service connected disorder, and arthritis 
of the spine may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a right knee injury with chondromalacia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5260 (2008).

3.  The criteria for a rating in excess of 10 percent for the 
residuals of a fractured left ankle with arthritic changes 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for a low back 
disability, and entitlement to increased ratings for right 
knee and left ankle disorders.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In June 2004, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application for service connection or for 
an increased rating.  

Following the receipt of the Veteran's application, VA 
notified the Veteran of the information and evidence 
necessary to substantiate and complete his claims, including 
the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed the Veteran 
of the criteria for service connection and for an increased 
rating.  In particular, the RO set forth the criteria for 
rating service-connected disabilities and for assigning 
effective dates should service connection be granted.  VA 
also informed the Veteran that in order to establish an 
increased rating for the Veteran's service-connected 
disabilities, the evidence had to show that such disabilities 
had worsened and the manner in which such worsening had 
affected the Veteran's employment and daily life.  
38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

Following notice to the Veteran, the RO fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2008).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claims.  38 U.S.C.A. § 5103 (West 
2002 and Supp. 2008).  

In this case, the RO obtained the Veteran's service treatment 
and personnel records, as well as records reflecting his 
recent treatment by VA and private health care providers.  VA 
also examined the Veteran to determine the nature and 
etiology of any low back disability and the extent of 
impairment due to his service-connected right knee and left 
ankle.  In addition, VA received a statement from the 
Veteran's ex-wife and a newspaper article concerning the 
Veteran.  Finally, VA granted the Veteran hearings at the RO 
before a local Decision Review Officer and before the 
undersigned Veterans Law Judge.  The Veterans Law Judge 
informed the Veteran of the specific types of evidence which 
could help him substantiate his claims and granted him an 
additional 45 days to submit such evidence.  In response, the 
Veteran submitted additional evidence and waived his right to 
have it considered by the RO in the first instance.

In sum, the appellant has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting him that could result in prejudice 
to him or that could otherwise affect the essential fairness 
of the adjudication.  Accordingly, the Board will proceed to 
the merits of the appeal.

Analysis

The Service Connection Claim

The Veteran has testified that his low back disability is the 
result of injuries sustained in a parachute jump in service.  
In the alternative, he testified that it is proximately due 
to or has been aggravated by his service-connected right knee 
disability, left ankle disability, or posttraumatic stress 
disorder (PTSD).  Therefore, he maintains that service 
connection is warranted on a direct or secondary basis.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307.  

Although the Veteran is entitled to consideration under the 
law and regulations governing presumptive service connection, 
the failure to meet those requirements is not dispositive.  
Service connection may still be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In support of his claim for direct service connection, the 
Veteran has submitted a statements from private as well as VA 
health care providers.  In March 2008, a VA health care 
provider suspected that the Veteran had facet arthropathy at 
L4-5.  She suggested that such disability had its onset in 
service and was consistent with the Veteran's duties during 
field maneuvers and as a paratrooper.  In June 2009, the 
Veteran's private chiropractor, Geoffrey L. Poyle, D.C. noted 
the Veteran's report that he had injured his back in a 
parachute jump in service.  At first blush, the foregoing 
opinions appear to support the Veteran's claim.  However, the 
preponderance of the evidence of record shows otherwise.

While the Veteran was a paratrooper in service, his service 
treatment records are negative for any complaints or clinical 
findings of a back disorder or injuries sustained in a 
parachute jump.  His low back disability, ultimately 
diagnosed as degenerative disc disease and arthritis, was not 
manifested until July 1996, when he was treated by Jose E. 
Mendoza, M.D.  Dr. Mendoza made no comment as to the etiology 
of that disability, and there is no competent evidence of 
record showing any continuing symptomatology between the time 
of the Veteran's discharge from service and the initial 
manifestations of back disability.  

In light of the foregoing, the Board finds that the opinion 
of the March 2008 VA health care provider and the June 2009 
opinion of Dr. Poyle were not supported by evidence 
contemporaneous with or more proximate to service.  Rather, 
they were based on a history related by the Veteran.  A 
history, which in light of the negative service treatment 
records, the Board finds to be not credible.  Moreover, it is 
well to note that a bare transcription of a lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In this 
regard, the contemporaneous evidence prepared during the 
Veteran's active duty service has greater probative weight 
than history as reported by the Veteran.  Curry v. Brown, 7 
Vet. App. 59, 68 (1994).

While the appellant is a combat veteran, the finding of a 
normal spine in September 1991 when the appellant was 
stationed out of the combat zone, and serving in the 
continental United States weighs against the claim.  Absent 
manifestations of a back disorder in service, continuing 
symptomatology after service, or competent evidence of a 
nexus to service based on credible evidence, the Veteran 
cannot meet the criteria for service connection for low back 
disability on a direct basis.  To that extent, the appeal is 
denied.

The Veteran argues alternatively that his low back disability 
is the result of his service connected posttraumatic stress 
disorder, residuals of a right knee injury with 
chondromalacia, and residuals of a fractured left ankle with 
arthritic changes. 

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or has 
been aggravated by a disability for which service connection 
has already been established.  38 C.F.R. § 3.310.  To 
establish aggravation, the evidence must show that the 
Veteran's low back pathology was caused by or has increased 
in severity as a result of a service-connected disability.  A 
temporary or intermittent flare-up of the Veteran's low back 
symptoms is not enough.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991). 

In April 2004, Dr. Poyle stated that the Veteran had a wear 
and tear type situation, with severe low back pain and 
dysfunction which was aggravated by muscle tightness caused 
PTSD.  In November 2006, Dr. Poyle stated with reasonable 
medical certainty that the Veteran's left ankle and foot 
injury accelerated the degenerative process in his lumbar 
spine.  

Not only do those theories vary, which suggests an element of 
speculation or uncertainty, Dr. Poyle did not explain what 
increase had occurred in the underlying pathology due to the 
service connected disorders.  Moreover, his statements are 
conclusory in nature; that is, he did not provide any medical 
rationale for either opinion.  Again, the evidence suggests 
that his opinions were based on a history reported by the 
Veteran rather than a review of the record.  As above, a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  Therefore, Dr. Poyle's opinions have no 
probative value.  LeShore.  

In December 2006, Dr. Daniel Zanotti from the Center for 
Orthopedics stated that it was likely that the Veteran's left 
foot and ankle disability were causing the Veteran's low back 
pain.  In arriving at this conclusion, Dr. Zanotti cited the 
Veteran's long history of walking with an altered gait, due 
to his left foot and ankle disorder.  However, Dr. Zanotti's 
report was not based on a review of the record.  Contrary to 
Dr. Zanotti's report, the preponderance of the evidence, such 
as the reports of VA examinations, performed in September 
2002 and September 2003; treatment reports from Neurosurgical 
Services, Inc., dated in February 2005 and April 2006; and a 
March 2008 VA treatment record show that the Veteran's 
posture and gait have been normal.  Thus, Dr. Zanotti's 
conclusion was based on an inaccurate factual premise.  As 
such, it has no probative value.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).

In contrast, VA examined the Veteran to determine the nature 
and etiology of his low back disability, diagnosed primarily 
as degenerative disc disease and arthritis, and those 
examinations did not find evidence of a relationship to 
service.  Following a February 2005 VA examination, the 
examiner stated that it was unknown to him how the Veteran's 
back disability could be aggravated by tension and stress.  
Following a January 2007 examination, the reviewing 
orthopedist found that the Veteran had developed back pain in 
the 1990's, and he had experienced progressive soreness since 
which was exacerbated by repetitive use as an owner of a tree 
trimming service.  Therefore, the examiner concluded that it 
was unlikely that the Veteran arthritis was due to an injury.  
Rather, he found the Veteran's arthritis to be the result of 
a naturally occurring phenomenon.  He stated that any 
aggravation due to an altered gait was speculative in nature.  
Medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

The only other reports of a relationship between the 
Veteran's current back disability and service or a service-
connected disability come from the Veteran and his ex-wife.  
As lay persons, however, they are only qualified to report on 
matters which are capable of lay observation.  They are not 
qualified to render opinions which require medical expertise, 
such as the cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, their opinions, without more, cannot be 
considered competent evidence of service connection.  

Absent competent, probative evidence of a nexus between the 
Veteran's low back disability and any service-connected 
disorder, service connection is not warranted on a secondary 
basis.  To that extent, the appeal is also denied.

In arriving at these decisions, the Board considered the 
doctrine of reasonable doubt, however, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for low back 
disability.  Therefore, the doctrine of reasonable doubt is 
not applicable.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2008); 38 C.F.R. § 3.102 (2008).



The Increased Rating Claims

The Veteran contends that the 10 percent ratings for his 
service-connected right knee and left ankle disabilities do 
not adequately reflect the level of impairment caused by 
those disorders.  Therefore, he maintains that increased 
ratings are warranted.  After again considering those claims 
in light of the record and the applicable law, however, the 
Board is of the opinion that the preponderance of the 
evidence is against those claims.  Accordingly, that portion 
of the appeal will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The following analysis is undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the Veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45. 

The Right Knee

Limitation of motion of knee is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  A 10 
percent rating is warranted when flexion is limited to 45 
degrees, or when extension is limited to 10 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees, or when extension is limited to 15 degrees.  

Also potentially applicable in rating the Veteran's right 
knee disability is 38 C.F.R. § 4.71a, Diagnostic Code 5257 
which addresses impairment associated with recurrent 
subluxation or lateral instability.  A 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability, while a 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  

In this case, the preponderance of the evidence, such as the 
reports of VA examinations performed in September 2002, 
September 2003, February 2005, and January 2007, show that 
the Veteran's service-connected right knee disability is 
manifested primarily by pain and crepitus on motion.  He is 
able to extend the knee to 0 degrees, and he can flex the 
knee to at least 135 degrees.  Although repetitive motion 
results in painful exacerbations and fatigue, it does not 
result in any additional limitation of motion.  Moreover, his 
gait and station are normal, and he ambulates without the use 
of assistive devices.  In addition, his right knee is stable 
without any evidence of recurrent subluxation.  There is no 
competent evidence of associated muscle weakness, atrophy, 
incoordination, or impaired sensation or deep tendon 
reflexes.  

During his hearing before the undersigned Veterans Law Judge, 
the Veteran testified that his right knee disability has had 
a significant impact on his job performance and that he had 
missed approximately thirty days of work during the prior 
twelve months.  He stated that owned his a tree trimming 
business and that he had had to lighten his physical duties 
and assume a greater supervisory and public relations 
capacity.  In a partial unsigned letter on Dr. Poyle's 
letterhead stationary, dated in June 2009, it was noted that 
the Veteran was unable to work for his tree company due to 
his inability to stand, climb, lift, and carry.  However, 
that statement was based on the degree of disability due to 
the Veteran's nonservice-connected low back disability.  His 
service connected knee disorder is not clinically shown to 
adversely impair his ability to work beyond that contemplated 
by the assigned rating. 

For example, during VA examinations in September 2003, 
February 2005, and January 2007, it was noted that the 
Veteran could perform his work and normal daily activities.  
He reportedly owned his own tree trimming business and worked 
twelve to thirteen hours a day in a job which involved a lot 
of lifting.  During his October 2006 hearing, he acknowledged 
that while his ability to climb trees was limited, he was, 
nevertheless, on his feet all day, while working from a 
cherrypicker.  Moreover, his treatment records suggest that 
despite his right knee disability, he continued to take an 
active, physical role in fulfilling his job requirements.  
For example, in January 2008, it was noted that he worked in 
a bucket trimming trees.  In February 2008, he was treated by 
VA for a wood chip in his thumb nail, and in April 2008, it 
was noted that his left ankle disability was aggravated by 
climbing ladders.  

In light of the foregoing, the Board finds that the 
manifestations of the Veteran's right knee disability more 
near reflect the criteria for the 10 percent rating currently 
in effect under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Accordingly, that rating is confirmed and continued, and the 
appeal is denied.



The Left Ankle

Limitation of motion of the ankle is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent rating 
is warranted for moderate limitation of motion, while a 20 
percent rating is warranted for severe limitation of motion.  

A review of the evidence, such as the reports of his VA 
examinations in September 2002, September 2003, February 
2005, and January 2007, discloses that the Veteran's left 
ankle disability is manifested primarily by pain, stiffness, 
and limitation of motion.  However, he is able to accomplish 
dorsiflexion to at least 10 degrees and plantar flexion to at 
least 30 degrees.  He demonstrates a normal station and gait.  
There is no evidence of associated swelling, deformity, 
instability, heat, discoloration, or muscle weakness or 
atrophy, and his deep tendon reflexes and sensation are 
intact.  Although repetitive motion results in painful 
exacerbations and fatigue, it does not result in any 
additional limitation of left ankle motion.  As noted above, 
the Veteran is able to work long hours on his feet in his own 
tree trimming business, and he is able to independently 
perform the activities of daily living.  Finally, there is no 
competent evidence of record that the Veteran's service-
connected left ankle disability is productive of any more 
than moderate impairment.  

In light of the foregoing, the Board finds that the 
manifestations of the Veteran's left ankle disability more 
near reflect the criteria for the 10 percent rating currently 
in effect under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Accordingly, that rating is confirmed and continued, and that 
portion of the appeal is also denied.

Additional Considerations

Finally, the Veteran contends that the criteria for rating 
his service-connected disabilities is inadequate to give a 
complete picture of the impact of those disabilities on the 
Veteran's daily life.  See the transcript of his October 2006 
hearing at page 7.  The Board, however, is bound by 
applicable statutes, VA regulations, and precedent opinions 
of the VA General Counsel.  38 U.S.C.A. § 7104(c) (West 2002 
and Supp. 2008); 38 C.F.R. § 19.5 (2008).  Nevertheless, when 
a case presents an exceptional or unusual disability picture, 
the regulations allow the Board to consider the possibility 
of referring the case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the Veteran's service-connected 
disabilities.  38 C.F.R. § 3.321(b)(1) (2008).

In this case, however, the evidence does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards in rating the 
Veteran's right knee or left ankle disabilities.  Id.  
Rather, the record shows that the manifestations of those 
disabilities are contemplated by the regular schedular 
standards.  It must be emphasized that the disability ratings 
are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a right knee injury with chondromalacia is 
denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured left ankle with arthritic changes is 
denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


